 

eo 6 ~sj7 A ur kk OH NH eS

No om oN ON OB ON ON ON ONS SS Sl SUES OOD SEO Sell Ul
CS ~T HR uo fF WwW we = SF SO Be AT HDR or kek YH VY —- S&S

 

FILE

1 eee att rere

 

SEP 19 2019

GLERK US DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA
DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No.: 19CR2564-CAB

Plaintiff,
ENFORMATION
v Title 22 U.S.C., Secs. 2778 (b) (2),
OINGSHAN LI and (c); and 22 CFR 121.1, 123.1,
127.i(a){1) (Attempt to Export
Defendant. Defense Articles Without a

License); Title 18, United States
Code, Section 371; Title 18,
U.S.C., Secs. 981(a} (1) (C), Title
22, United States Code, Section
AQ1l(b), and Title 28, U.S.C., Sec.
2461(c) {Criminal Forfeiture)

 

 

 

 

The United States Attorney charges:
COUNT 1

Beginning on a date unknown to the grand jury and continuing up
through June 29, 2019, within the Southern District of California
and elsewhere, defendant QingShan Li, together with others known and
unknown to the grand jury, did knowingly and intentionally conspire
and agree to willfully attempt to export from the United States to
the People’s Republic of China (“China”) a defense article, that is, —

a Harris Falcon III AN/PRC 152A Radio (“the Radio”), which is

AFF: San Diego |

07/26/2019

 

 
 

eo 6 SA DB Ow Fk He Nm

Nw oN ON NN NN NN NOR ee ae Se
ao “st ON OUthlUelUMeelUNllUlrR Sl CU Sl OOD aT aa ell ll lCU SS

 

 

designated as a defense article on the United States Munitions List,
without having first obtained from the State Department a license or
written authorization for such export; in violation of Title 22,
United States Code, Sections 2778(b) (2) and 2778 (c), and Title 22,
Code of Federal Regulations, Section 121.1, 123.1, and 127.1(a) (1),
127.3 and Title 18, United States Code, Section 371.

OVERT ACTS

a. QINGSHAN LI is a national of the People’s Republic of China
with a B1/B2 visa to enter the United States.

b. LI arrived in the Southern District of Caiifornia on a
flight from China on June 28, 2019. LI was scheduled to return to
China on a flight on July 7, 2019.

om The Harris Falcon III AN/PRC 152A Radio (“the Radio”) is
designated as a defense article on the United States Munitions List
and subject to ITAR (International Trafficking in Arms Regulations,
Title 22, Code of Federal Regulations, Parts 120 et seq.). A license
from the Department of State, Directorate of Defense Trade Controls,
is required to export the Radio from the United States.

d. In late June 2019, LI agreed to pay another individual (AB)
50,000 RMB (approximately $7,200) for the Radio, knowing that AB was
under investigation for export-related crimes and believing that AB
was attempting to get rid of the radio in light of AB’s entanglement
with law enforcement.

e. LI informed AB that LI planned to take the Radio to Tijuana,
Mexico, and ship it to China from Mexico in light of the lack of ITAR

rules in Mexico.

AFF: San Diego
07/26/2019

 

 
 

we C6 SDH A & WH hm

MN NOUN ON ON ON ON ON ON SSeS SO SERS ESE eS
eo SK Oh Ue lOUlhehlUWNlUlcrR | lUSlUlUlUCOCO.lClU OO THT a Ol lll

 

 

f. LE drove in his rental car to a storage locker in the
Southern District of California on June 29, 2019, to purchase the
Radio, along with other military items from AB;

g. LI gave AB a $600 cash down payment toward the purchase
price of the Radio at the storage locker;

h. LI then left the storage locker with the Radic in a bag
slung over his shoulder, after which time LI was detained by law
enforcement.

i. In an interview with FBI Agents soon after LI was stopped
with the Radio in his bag, LI stated that he knew the Radio was
export controlled, and he knew that it was illegal for the Radio to
be transported to China. LI stated that he purchased the Radio with
the intent to transport it to China, knowing he was violating United
States law. LI told Agents he had a contact in China, whom LI believed
was an Officer for the Chinese People's Liberation Army (PLA). The
PLA Officer had provided LI with a list of United States Military
items that he wanted LI to acquire. The Radio was on the list.

7}. LI did not obtain a license for export of the Radio or
written authorization for such export from the U.S. State Department,
nor did he intend to obtain such a license before exporting the Radio
to China.

k. LI intended te export to China all the properties which
are being forfeited to the United States described in Section X({G)
below. Defendant admits the currency is proceeds of the offense and
was also intended to be used to further the conspiracy. Defendant
admits he used his cell phone in furtherance of the conspiracy.

if

AFF: San Diego
07/26/2019

 

 
 

ew 2 ADH A kek HH Ne

yw NY NN NO ON ON ON ON ON S| =| SEF SE OS OSE SEUSS
eo sa A th kek Se BY SK SS CO RP ADD nA se YY YO KE SS

 

 

AFF:

FORFEITURE ALLEGATIONS

 

Upon conviction of the offense alleged in Count 1 of this
Information and pursuant to Title 18, United States Code,
Section 981l{a)(1)(C}, Title 28, United States Code, Section
246i(c), and Title 22 United States Code, Section 401(b), LI
shall forfeit to the United States any property, real or
personal, which constitutes or was derived from proceeds
traceable to such viclation, and all arms and munitions of
war involved in the offense, including but not limited to:

$2,244 of United States Currency

Map of North Island Naval Air Station

IPhone 10 XS Max, IMEI: 357320095793411

Harris Falcon III AN/PRC-152A (Serial # 522270)

Harris Falcon ILI AN/PRC-152 (Serial # 501724, F02823)

Harris 30 MHz-512 MHz 8W Antenna (Serial # 14304-2988-i1)

Harris 30 MHz-870 MHz 8W Antenna (Serial # 12102-2700-01)

Harris 225 MHz-450 MHz Antenna (Serial # 14304-0375-1,

14304-1392-1)

Harris Radio Rechargeable battery (Serial # 3072364,

3007435, 3028436, 3001864, 42785)

Harris Peltor Headset {Serial # 00000012998)

Peltor Push to Talk (Serial # 0000078149)

Harris Double battery charger (Serial # UCC22511834)

Thales AC Adapter (Model # JTAO210P)

U.S. Flag and

Sandisk Extreme SD card, #91010VFL715W

San Diego

07/26/2019

 

 
 

eo 6 417 HN A kk & Nm

w» NM NN NN NY NN NNO OS SF SE SFO EF OleOle OO Sl
CO ~F HR tna & & WYO =| SC CO FP ADA HR AH F&F WH LV = S&S

 

 

All in violation of Title 18,
981 (a) (1) (C),
28, United States Code,

DATED: September \A, 2019,

AFF: San Diego
07/26/2019

Title 22 United States Code,

Section 2461(c

United States Code, Section

Section 401(b), and Title

).

ROBERT 3. BREWER, Ur.

Unite A. acyo7
ot. '

ALEXANDRA F, FOSTER’
Assistant U.S. Attorney

 
 
    

 

 
